                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN (Detroit)

         In re:                                            Chapter 13 No. 16-49099-pjs
         Debby Jane Gourley
                           Debtor.                         Hon. Phillip J. Shefferly
         ______________________________/

        ORDER RESOLVING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
       AND ENTRY OF ORDER WAIVING THE PROVISION OF FRBP 4001 (A)(3) AND
                           MODIFYING THE STAY

               Creditor, Citibank, N.A., as Trustee for Wachovia Loan Trust 2005-SD1, Asset-
      Backed Certificates, Series 2005-SD1, by and through its attorneys, Trott Law, P.C., and
      the Debtor(s), Debby Jane Gourley, by and through their attorney, Douglas P. Chimenti,
      having filed with the Court a STIPULATION RESOLVING MOTION FOR RELIEF
      FROM THE AUTOMATIC STAY AND ENTRY OF ORDER WAIVING THE
      PROVISION OF FRBP 4001 (a)(3) AND MODIFYING THE STAY, with respect to the
      property located at 14838 La Grande Plz, Warren, MI 48088-3904, and the Court being
      fully advised in the premises;
               IT IS HEREBY ORDERED AS FOLLOWS:

               1.     As of December 9, 2019, the loan is contractually due for April 15, 2020.
               2.     Effective December 9, 2019, in the event the Debtor(s) fails to remit
      payments as required to the Creditor, including any attorney fees as noted below, Creditor
      may serve on Debtor(s), Debtor's counsel, and the Chapter 13 Trustee, a Notice of Default;
      and in the event the default is not cured within 30 days from the date of service, along with
      all subsequently required payments maintained, Creditor may submit to the court for entry
      an order vacating the automatic stay and co-debtor stay, as applicable, no further notice,
      hearing, or motion being required.
               3.     Debtors are limited to two opportunities to cure. Should a third default
      occur, the stay shall terminate upon the filing of a Notice and Order. Creditor's fees and
      costs associated with any defaults are recoverable and may be included in the amount to
      cure.
               4.     Attorney fees and costs for the Motion for Relief are recoverable from the
      Debtor and shall be paid directly by Debtor(s) to Creditor upon the filing if a post-petition
      fee notice.
               5.     Any Order vacating the automatic stay entered pursuant to this resolution
      shall be effective immediately notwithstanding the provisions of FRBP 4001(a)(3), the

16-49099-lsg    Doc 78    Filed 12/23/19     Entered 12/23/19 15:42:52        Page 1 of 2
      provisions of FRBP 3002.1 shall be terminated, and the order shall be binding and effective
      despite any conversion of this bankruptcy case to a case under any other chapter of Title 11
      of the United States Bankruptcy Code. In the event Creditor deems the property is
      physically abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s) /
      homeowner(s), Creditor may also seek to shorten the Michigan post foreclosure statutory
      redemption period. A Chapter 7 Trustee may have the same rights and defenses as
      Debtor(s) should Creditor seek to shorten the redemption period.
               6.    Any Order vacating the automatic stay and the co-debtor stay entered
      pursuant to this resolution shall allow Movant, at its option, to offer, provide and enter into
      any potential forbearance agreement, loan modification, refinance agreement, deed in lieu
      of foreclosure/short sale or other loss mitigation solution. The Movant may contact the
      Debtor via telephone or written correspondence to offer such an agreement. Any such
      agreement shall be non-recourse unless included in a reaffirmation agreement.



      Signed on December 23, 2019




16-49099-lsg    Doc 78    Filed 12/23/19     Entered 12/23/19 15:42:52         Page 2 of 2
